Citation Nr: 0908949	
Decision Date: 03/10/09    Archive Date: 03/17/09

DOCKET NO.  06-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
right knee arthritis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
February 1967 to December 1970.

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2005 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  

In March 2008, the Board remanded the claim to the RO, via 
the Appeals Management Center (AMC), for additional 
development and consideration.  In November 2008, the AMC 
issued a supplemental statement of the case (SSOC) continuing 
to deny the claim and returned the file to the Board for 
further appellate review.  As such, the Board is deciding the 
claim for an increased rating for a right knee disorder.  


FINDINGS OF FACT

1.  Even considering his pain, the Veteran neither has 
flexion limited to 15 degrees or less in his right knee nor 
any limitation of extension.

2.  There is no objective evidence of subluxation or lateral 
instability in his right knee.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 20 percent 
for the Veteran's right knee disability.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 and Supp. 2007); 38 C.F.R. §§ 4.1-4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, DCs 5003, 5010, 5257-5263 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on its merits, 
providing relevant VA laws and regulations, the relevant 
factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the Veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the Veteran in 
April 2005, May and June 2008.  These letters informed him of 
the evidence required to substantiate his claim, and of his 
and VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the March 2006 and June 2008 letter 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claim.  And of 
equal or even greater significance, after providing that 
additional Dingess notice, the RO went back and readjudicated 
the Veteran's claim in the November 2008 SSOC - including 
considering the additional evidence received in response to 
that additional notice.  See again, Mayfield IV and Prickett, 
supra.  So the timing defect in the notice has been 
rectified.  It follows that a prejudicial error analysis by 
way of Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
is simply not warranted here.  

For an increased-compensation claim, 38 U.S.C. § 5103(a) 
requires, at a minimum, that VA notify the claimant that, to 
substantiate a claim, the medical or lay evidence must show a 
worsening or increase in severity of the disability, and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.  See Vazquez-Flores v. Peake, 22 
Vet. App. 37 (2008) ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrate an awareness of what was 
necessary to substantiate his or her claim").  Here, 
he received additional notice regarding his increased rating 
claim, for a right knee disorder, in May and June 2008 
letters complying with the requirements of the recent Court 
decision in Vazquez-Flores, 22 Vet. App. 37.  

It follows that a prejudicial error analysis by way of 
Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) is simply 
not warranted here.  Furthermore, to the extent it could be 
argued that there was a timing error, overall, the Veteran 
was afforded a meaningful opportunity to participate in the 
adjudication of his claim.  Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding that the Board had erred by 
relying on various post-decisional documents for concluding 
that adequate 38 U.S.C.A. § 5103(a) notice had been provided 
to the appellant, but determining nonetheless that the 
evidence established the Veteran was afforded a meaningful 
opportunity to participate effectively in the adjudication of 
his claims, so found the error was harmless).  

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), VA treatment 
records, and arranged for VA joints compensation 
examinations.  Therefore, the Board is satisfied the RO has 
made reasonable efforts to obtain any identified medical 
records.  The record is inadequate and the need for a more 
contemporaneous examination occurs only when the evidence 
indicates the current rating may be incorrect.  38 C.F.R. 
§ 3.327(a) (2008).  Here, a VA joints examination was 
provided in June 2005, and as remanded by the Board, again in 
August 2008, so relatively recently.  Consequently, another 
examination is not warranted because there is sufficient 
evidence, already of record, to fairly decide this claim 
insofar as assessing the severity of the conditions.  
See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992); 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and 
Allday v. Brown, 7 Vet. App. 517, 526 (1995).  


II.  Analysis-Entitlement to a Disability Rating Higher than 
20 Percent for Right Knee Arthritis

The Veteran contends that his right knee condition has 
worsened.  
The Veteran currently has a 20 percent rating for the 
arthritis in this knee (with limitation of motion), under DCs 
5010-5260.  

In the assignment of diagnostic code numbers, hyphenated 
diagnostic codes may be used.  Injuries will generally be 
represented by the number assigned to the residual condition 
on the basis of which the rating is determined.  Diseases 
will be identified by the number assigned to the disease 
itself, followed by a hyphen, with the residual condition 
listed last.  38 C.F.R. § 4.27 (2008).  Thus, the Veteran's 
disease of traumatic degenerative arthritis of the right 
knee, under DC 5010, is, on referral from DC 5003, evaluated 
for limitation of flexion of the knee under DC 5260.  
The adjudicator also considers the extent there is limitation 
of extension under DC 5261.

With respect to the claim for his right knee disorder, he is 
not appealing his initial rating assigned in a previous 
rating decision, so the present level of disability is the 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, that said, the Court recently held that in 
determining the "present level" of a disability for any 
increased-evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  In other words, where the evidence 
contains factual findings that demonstrate distinct time 
periods in which the service-connected disability exhibited 
diverse symptoms meeting the criteria for different ratings 
during the course of the appeal, the assignment of staged 
ratings would be necessary.  The relevant temporal focus for 
adjudicating the level of disability of an increased rating 
claim is from the time period one year before the claim was 
filed - so in this case, March 2004 - until VA makes a 
final decision on the claim.  See Hart, supra.  See also 
38 U.S.C.A. § 5110(b)(2) (West 2002 and Supp. 2007); 
38 C.F.R. § 3.400(o)(2) (2008).  

Arthritis due to trauma (DC 5010) is rated as degenerative 
arthritis (DC 5003).  See 38 C.F.R. § 4.71a, DCs 5003 and 
5010 (2008).  Degenerative arthritis (hypertrophic or 
osteoarthritis) where established by X-ray findings will be 
rated under the criteria for limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved (DC 5200, etc.).  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010 (2008).  

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative 
arthritis, when substantiated by X-ray findings, is rated on 
the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved - 
which, here, are DC 5260 for limitation of flexion and DC 
5261 for limitation of extension.  When the limitation of 
motion of the specific joint or joints involved is 
noncompensable (i.e., 0 percent) under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion to be combined, not added under 
Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm or satisfactory evidence of painful motion.  Moreover, 
under Diagnostic Code 5003, in the absence of limitation of 
motion, a 10 percent rating is warranted where there is X-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups.  A higher 20 percent rating requires 
X-ray evidence of involvement of 2 or more major joints or 2 
or more minor joint groups, with occasional incapacitating 
exacerbations.  For purposes of rating disability from 
arthritis, the knee is considered a major joint.  
38 C.F.R. § 4.45(f).  

Limitation of flexion of the knee is rated in accordance with 
DC 5260.  This code provides that flexion limited to 15 
degrees warrants a 30 percent rating; flexion limited to 30 
degrees warrants a 20 percent rating; flexion limited to 45 
degrees warrants a 10 percent rating; and flexion limited to 
60 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5260.

Limitation of extension of the knee is rated in accordance 
with DC 5261.  This code provides that extension limited to 
45 degrees warrants a 50 percent rating; extension limited to 
30 degrees warrants a 40 percent rating; extension limited to 
20 degrees warrants a 30 percent rating; extension limited to 
15 degrees warrants a 20 percent rating; extension limited to 
10 degrees warrants a 10 percent rating; extension limited to 
5 degrees warrants a zero percent (noncompensable) rating.  
See 38 C.F.R. § 4.71a, DC 5261.

Normal range of motion for the knee is from zero degrees of 
extension to 140 degrees of flexion.  See 38 C.F.R. § 4.71, 
Plate II.  

Under Diagnostic Code 5257, knee impairment with recurrent 
subluxation or lateral instability warrants a 10 percent 
evaluation if it is slight, 20 percent evaluation for 
moderate impairment of the knee and a 30 percent rating if it 
is severe.  38 C.F.R. § 4.71a, DC 5257 (2008).

The provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2008) 
must be considered in assigning an evaluation for 
degenerative or traumatic arthritis under Diagnostic Code 
(DC) 5003 or 5010.  Rating personnel must consider functional 
loss and clearly explain the impact of pain on the 
disability.  When an evaluation of a disability is based on 
limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the Veteran may have by virtue 
of other factors as described in 38 C.F.R. §§ 4.40 and 4.45.  
DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
These factors include more or less movement than normal, 
weakened movement, premature or excess fatigability, 
incoordination, pain on movement, swelling, and deformity or 
atrophy of disuse.  The provisions of 38 C.F.R. § 4.40 state 
that disability of the musculoskeletal system is primarily 
the inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  A finding of functional loss due to pain must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

VA's General Counsel has held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (July 1, 1997; revised July 24, 1997).  The 
General Counsel subsequently clarified that for a knee 
disability rated under DC 5257 to warrant a separate rating 
for arthritis based on X-ray findings and limitation of 
motion, limitation of motion under DC 5260 or DC 5261 need 
not be compensable but must at least meet the criteria for a 
zero-percent rating.  Subsequently, in VAOPGCPREC 9-98 
(August 14, 1998), VA's General Counsel further explained 
that if a Veteran has a disability rating under DC 5257 for 
instability of the knee, a separate rating for arthritis 
could also be based on X-ray findings and painful motion 
under 38 C.F.R. § 4.59.  VAOPGCPREC 9-98 (1998); 63 Fed. Reg. 
56,704 (1998).  More recently, the General Counsel held that 
separate ratings could be provided, as well, for limitation 
of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. 
Reg. 59,990 (2004).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the schedule is to 
recognize painful motion with joint or particular pathology 
as productive of disability.  Joints that are actually 
painful, unstable, or malaligned, due to healed injury, 
should be entitled to at least the minimum compensable rating 
for the joint.  Special note should be taken of objective 
indications of pain on pressure or manipulation, muscle 
spasm, crepitation, and active and passive range of motion of 
both the damaged joint and the opposite undamaged joint.  38 
C.F.R. § 4.59.  

Read together, Diagnostic Code 5003 and 38 C.F.R. § 4.59 
provide that painful motion due to degenerative arthritis, 
which is established by X-ray, is deemed to be limitation of 
motion and warrants the minimum rating for a joint, even if 
there is no actual limitation of motion.  Lichtenfels v. 
Derwinski; 1 Vet. App. 484, 488 (1991).  

Upon review of the probative and competent medical evidence 
of record, the Board finds that a rating in excess of 20 
percent for the Veteran's service-connected arthritis of the 
right knee is not warranted.  

A higher 30 percent rating under DC 5260 requires flexion 
limited to at least 15 degrees, and there is simply no 
objective clinical evidence to document such limitation of 
flexion.  Most recently, during the August 2008 VA 
examination, the range of flexion of the Veteran's right knee 
was limited to 120 degrees without pain, and limited to 90 
degrees with consideration of pain on movement.  Past 
examination findings also do not show limitation of motion 
warranting an increased rating.  In particular, his range of 
flexion for the right knee during the June 2005 VA 
examination was limited to 90 degrees with pain, and only 80 
degrees on repetitive motion.  Nevertheless, these findings 
clearly exceed the required 15-degree limitation necessary 
for a higher 30 percent rating, even considering the 
associated pain.  The clinical findings simply do not 
represent disability such as to warrant a higher 30 percent 
rating under Diagnostic Code 5260.

Nor is a separate compensable rating for limitation of 
extension warranted under DC 5261 under VAOPGCPREC 9-2004.  
Here, the available VA examination reports do no reflect any 
current limitation of motion on extension such as to warrant 
a compensable evaluation.  Achieving a 10 percent evaluation 
under DC 5261 requires extension limited to 10 degrees.  
However, there is simply no clinical evidence to document 
such limitation of extension.  He could extend to zero (0) 
degrees during both the June 2005 and August 2008 VA 
examination, even with consideration of pain on motion.  
These results clearly exceed the required 10 degree 
limitation of extension, even with consideration of any 
associated pain.  Thus, a separate rating for limitation of 
extension to include as due to pain is not warranted, as the 
Veteran does not even meet the criteria for a noncompensable 
rating under Diagnostic Code 5261, of extension limited to 5 
degrees.  Indeed, here, there is no indication of any 
limitation of extension whatsoever, even with pain.

There also is no objective clinical evidence of any right 
knee ankylosis to warrant consideration of a higher rating 
under Diagnostic Code 5256, governing criteria for ankylosis.  
Ankylosis is the immobility and consolidation of a joint due 
to disease, injury or surgical procedure.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) and Lewis v. Derwinski, 3 
Vet. App. 259 (1992) [citing Saunders Encyclopedia and 
Dictionary of Medicine, Nursing, and Allied Health at 68 (4th 
ed. 1987)].  Because the Veteran is able to move his right 
knee joint in both flexion and extension (albeit less than 
normally would be expected in extension), by definition, his 
right knee is not immobile and therefore not ankylosed.

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain, and DeLuca factors of functional loss, 
reasonably shown to be due to the Veteran's arthritis of the 
right knee, are contemplated in the currently assigned 
20 percent rating.  There is no indication that pain, due to 
disability of the right knee, causes functional loss greater 
than that contemplated by the 20 percent evaluation now 
assigned.  38 C.F.R. § 4.40, 4.45, 4.59; DeLuca v. Brown.

The Board next considers whether a separate rating is due 
under Diagnostic Code 5257, for recurrent subluxation or 
lateral instability.  He complained to the August 2008 VA 
examiner of only being able to stand 3 to 8 hours per day 
with short rest periods, that his right knee gives way, and 
he has instability, stiffness, and weakness in that knee.  
However, there are no objective findings confirming any 
subluxation or instability of his right knee.  The 
August 2008 and June 2005 VA examination reports both 
observed he had no instability, and no patellar or meniscus 
abnormalities.  Further, both examiners noted he did not have 
any episodes of dislocation, subluxation, or locking.  

The Board cannot otherwise "stage" the Veteran's rating 
under Hart.  His right knee disorder has never been more than 
20 percent disabling at any time since March 2004 (one year 
prior to filing his current claim).  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  

For these reasons and bases, the Board finds the 
preponderance of the evidence is against a finding that the 
criteria for a rating higher than 20 percent, for his 
service-connected arthritis of the right knee, have been met 
under any applicable Diagnostic Code, especially for 
arthritis and limitation of motion under Diagnostic Codes 
5010, 5260, and 5261.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 4.3.  And as the preponderance of the evidence is 
against his claim, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Therefore, the appeal is denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances 
to warrant referring this case for extra-schedular 
consideration.  38 C.F.R. § 3.321(b)(1) (2008).  The Board 
finds no evidence that the Veteran's disability has markedly 
interfered with his ability to work, meaning above and beyond 
that contemplated by his 20 percent schedular rating.  See 
38 C.F.R. § 4.1, indicating that, generally, the degrees of 
disability specified in the Rating Schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability.  Furthermore, there is 
no evidence of any other exceptional or unusual 
circumstances, such as frequent hospitalizations, to suggest 
he is not adequately compensated for this disability by the 
regular rating schedule.  His evaluation and treatment has 
been primarily-if not exclusively, on an outpatient basis, 
not as an inpatient.  See Bagwell v. Brown, 9 Vet. App. 237, 
238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).

ORDER

The claim for a rating higher than 20 percent for right knee 
disorder is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


